PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rodriguez-Cruz, Angel
Application No. 15/932,342
Filed: 20 Feb 2018
For: Wheeleta

:
:
:	DECISION ON PETITION
:
:


This is in response to the petition filed 19 July 2021, seeking reconsideration of the decision mailed 23 June 2021, which decision DENIED a request to participate in the Patent Prosecution Highway (GLOBAL/IP5 PPH) program and a petition under 37 CFR 1.102(a). 

Petitioner is reminded that pursuant to the Notice Announcing the Global PPH and IP5 PPH pilot programs, Applicant is given one opportunity in a renewed request to perfect the request to participate in the Patent Prosecution Highway (GLOBAL/IP5 PPH) program. 

Petitioner's renewed request to participate in the GLOBAL/IP5 PPH program and petition under 37 CFR 1.102(a) filed 01 June 2021 were considered by the United States Patent and Trademark Office (USPTO) and were denied in the decision of 23 June 2021. The decision of 23 June 2021, represents the conclusion of the consideration by the USPTO of petitioner’s request to participate in the GLOBAL/IP5 PPH program and petition under 37 CFR 1.102(a). 

The decision of 23 June 2021 is a final agency action within the meaning of 5 U.S.C. §704 for purposes of seeking judicial review. See MPEP 1002.02.
			
	
	
/Fenn C Mathew/Deputy Director
Office of Petitions